Tom Glaze, Justice, dissenting. This case seems simple to me. We did a poor job in amending A.R.Cr.P. Rule 28.1(c). Our purpose was to reduce the period (from eighteen months to twelve months) during which an arrested person must be tried before his or her charges are required to be dismissed. The months are generally counted from the time of the person’s arrest. See A.R.Cr.P. Rule 28.2(a). Such is the case at hand. Unfortunately, when this court amended its Rule 28.1(c), it failed to consider what effect the change might have on persons already arrested under the old Rule (the eighteen-month limit) but not actually charged when the new Rule (the twelve-month limit) went into effect. We worded our amendment to read, in relevant part, as follows: Any defendant charged after October 1, 1987, in circuit court . . . shall be entitled to have the charge dismissed with an absolute bar to prosecution if not brought to trial within twelve (12) months from the time provided in Rule 28.2 . . . . (Emphasis added.) In the present case, petitioner was arrested on February 19, 1987, and he and his counsel knew then that the petitioner had eighteen months, or until August 19,1988, to be tried.1 However, because the petitioner was not actually charged until October 9, 1987 — eight days after our amended Rule 28.1(c) went into effect — petitioner now argues he is entitled to the shorter twelvemonth limit, which would reduce the time within which he was to be tried to February 19,1988. Petitioner supports his argument by pointing to our poorly worded twelve-month amendment which provides it applies to any defendant charged after October 1, 1987. Of course, in wording our amendment to Rule 28.1(c), we should have said that the new limit would apply to defendants arrested and charged after October 1,1987, especially since the arrest date under the old and new Rule triggers the speedy trial limit. Nevertheless, this court is not required to give Rule 28.1(c), as amended, such a technical and literal interpretation as the petitioner suggests, especially when that construction is contrary to the Rule’s purpose and would lead to absurd results. As I have already mentioned, petitioner was well aware that he had eighteen months within which to be tried when he was arrested. If the state failed to charge and try him within that period, Rule 28.1(c) would have required the dismissal of any charges resulting from his arrest. Again, the time limit, be it eighteen or twelve months, was intended to run from the arrest date and not from the date when charges are filed. The majority’s construction actually renders new Rule 28.1(c) impossible to comply with in some situations. For example, if a defendant had been arrested in October 1986, but not charged until October 2,1987, no time would exist in which the state could bring a petitioner to trial. Admittedly, such a situation would be extreme, but the construction we give Rule 28.1(c), as amended, should weather any storm or situation that comes its way. Our new amendment clearly was intended to apply to defendants arrested and charged. That being so, persons arrested and charged under the old Rule would be subject to the eighteen-month limit and those arrested and charged under the Rule’s new version would have twelve-months within which to be tried. Under such a construction and application of Rule 28.1 (c), all situations would be covered and both the state and defendants would have the full benefit and measure of the times provided in the rule.   When computing the number of days for speedy trial purposes, the Arkansas Rules of Criminal Procedure and case law allow days to be excluded from the eighteen or twelve month speedy trial time period. The state has requested that 165 days be excluded for various reasons. If the eighteen-month time limit under the old rule applies, the number of days to be excluded under the rules would properly extend the time in which the petitioner could be tried well past the trial date of October 13,1988. However, if the twelve-month limit is applied, even if all of.the 165 days requested by the state are excludable, the speedy trial time would have expired long before October 13, 1988. The threshold issue posed, then, involves whether the eighteen or twelve month limit applies and requires, at this point, no discussion of the excludable time aspects of the case.